DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular independent claims 1 and 6, recites, in part, “determine a threshold rate to be N messages per second for transmission of a time synchronization message to an optical network unit, N being greater than or equal to 0.1;”
While the claim recites, that N is a rate of messages per second, the 0.1 is not defined, (e.g. 0.1 seconds or pulses per second). The office recommends amending the claim to recite, in part, “determine a threshold rate to be N messages per second for transmission of a time synchronization message to an optical network unit, N being greater than or equal to 0.1 seconds or pulses per second”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14, 16, and 18,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2010/0040369 A1).
Regarding claim 12,  Zhao discloses: 
an optical line terminal, comprising: 
at least one processor, and at least one non-transitory memory having computer program codes stored thereon, the at least one memory and the computer program codes are configured to, with the at least one processor, cause the optical line terminal to: 
select a plurality of optical network units for transmitting time synchronization information (par.[0076] which recites, in part, “A difference between Table 2 and Table 1 is that an ONU-ID value is a specific value used to identify that the message/packet is sent to all ONU/ONTs. If the specific value in Table 2 is "0", the value may also be set 
transmit, to the plurality of optical network units, a broadcast or multicast message comprising the time synchronization information, to enable the plurality of optical network units to perform time synchronization with the optical line terminal (par.[0052 – 0053] describes the OLT broadcasting a time synchronization packet to a plurality of ONU/ONTs so as to achieve time synchronization with the OLT).
Regarding claims 14 and 18, Zhao discloses:
wherein the broadcast or multicast message comprises a group identifier for identifying the plurality of optical network units (par.[0076] which recites, in part, “A difference between Table 2 and Table 1 is that an ONU-ID value is a specific value used to identify that the message/packet is sent to all ONU/ONTs.).
Regarding claim 16, Zhao discloses:
an optical network unit, comprising: at least one processor, and at least one non-transitory memory having computer program codes stored thereon, the at least one memory and the computer program codes are configured to, with the at least one processor, cause the optical network unit to: 
receive, from an optical line terminal, a broadcast or multicast message comprising time synchronization information (par.[0052 – 0053]); and 
perform time synchronization with the optical line terminal based on the time synchronization information (par.[0052 – 0053] describes the OLT broadcasting a time synchronization packet to a plurality of ONU/ONTs so as to achieve time synchronization with the OLT).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, 17, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao as applied to claims 12 and 16, in view of Boyd et al. (US 2010/0098433 A1).
Regarding claims 13 and 17, Zhao discloses the method of claim 13, but does not disclose:
Wherein the broadcast or multicast message comprises at least one of:
Physical layer operations, administration and maintenance message, or an optical network unit management and control interface message.
In an analogous art, Boyd discloses:
Wherein the broadcast or multicast message comprises at least one of:
Physical layer operations, administration and maintenance message, or an optical network unit management and control interface message (par.[0016] which recites, in part, “the OLT is configured to communicate a time-of-day (TOD) value to the ONU via an OAM message.” Par.[0040]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the time synchronization methods as discussed in Zhao for transmitting a broadcast or multicast message to the ONU, with the transmission of the synchronization message using OAM. The motivation/suggestion would have been because OAM allows performance monitoring, and the transmission of performance messages between entities that are equipped to use OAM, and has been a standard in the art. 
Regarding claims 15 and 19, Zhao discloses:
Wherein the time synchronization information comprises time of day information (par.[0016] discloses that the OLT uses OAM to transmit ToD information to the ONU).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizutani et al. (US 2010/0158527 A1) “Optical Communication System Using WDMA and CDMA”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411